902 N.E.2d 701 (2009)
PEOPLE STATE OF ILLINOIS, respondent,
v.
Ramesh K. SWAMYNATHAN, petitioner.
No. 107441.
Supreme Court of Illinois.
March 16, 2009.
Motion by respondent for leave to file a motion for reconsideration of the order denying petition for leave to appeal with supervisory order. It is ordered that the motion for leave to file a motion for reconsideration of the order of January 28, 2009, denying the petition for leave to appeal and issuing a supervisory order is allowed. The motion for reconsideration is allowed. The Court's order of January 28, 2009, denying the petition for leave to appeal and issuing a supervisory order is vacated. The petition for leave to appeal is allowed.
Order entered by the Court.